t c memo united_states tax_court harold l perry petitioner v commissioner of internal revenue respondent docket no filed date jordan musen for respondent memorandum opinion carluzzo special_trial_judge this case was assigned pursuant to the provisions of sec_7443a of the internal_revenue_code and rule sec_180 sec_181 and sec_182 and is before the court on respondent's motion to dismiss for failure 1rule references are to the tax_court rules_of_practice and procedure to state a claim upon which relief can be granted filed date and petitioner's motion to change place of hearing filed date both motions were heard at the court's motions session in washington d c on date background on date respondent mailed a letter to petitioner advising him that respondent had no record of having received a federal_income_tax return from him for the year in this letter respondent suggested that petitioner file a return or explain why he was not required to do so and invited petitioner to provide any information that petitioner wanted respondent to consider in connection with the matter apparently in response to respondent's february letter to him petitioner sent a letter to respondent dated date petitioner's march letter consists of three printed pages of questions or statements many of which include references to supreme court or other federal court citations ostensibly in support of or authority for the specific question or statement question number requests that respondent prove to this citizen how the irs commissioner has jurisdiction over any subject matter concerning this citizen in the final paragraph of the letter petitioner states this citizen hereby pleads and does give notice that the irs commissioner has an absence of jurisdiction over this citizen's person on date respondent issued a notice_of_deficiency to petitioner determining a deficiency in and additions to his federal_income_tax for in the notice_of_deficiency respondent determined that petitioner failed to file a federal_income_tax return for and report thereon certain income as reported to respondent by various payers received by him during that year in response to the above-mentioned notice_of_deficiency on date petitioner filed a timely petition with the court he was residing in oakland california at that time in the petition petitioner admits that he did not file a federal_income_tax return for the year alleges that he has been denied the opportunity to meet with respondent to discuss his tax_liability for that year and alleges that respondent failed to respond to his march letter in which he requested information from respondent the petition does not assign error to any of the adjustments made in the notice_of_deficiency nor contain any allegations of fact in support of any assignments of error in the prayer for relief petitioner requests that this matter be referred back to the commissioner with instructions that the commissioner respond to his request for information petitioner's march letter is attached to and incorporated by reference into the petition on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted by order dated date petitioner was directed to file a proper amended petition setting forth with specificity each error allegedly made by respondent in the determination of the deficiency and separate statements of every fact upon which the assignments of error are based in addition the order provided that respondent's motion would be called for hearing in washington d c on date in this regard petitioner's attention was called to rule c petitioner did not file an amended petition neither did he submit a written_statement pursuant to rule c instead on date petitioner filed a motion to change place of hearing in which he requested that the hearing be held in san francisco california because he could not afford to travel to washington d c petitioner's motion discussion rule a provides that if a hearing is to be held on a motion then such hearing ordinarily will be held in washington 2rule c provides if a motion is noticed for hearing then a party to the motion may prior to or at the time for such hearing submit a written_statement of such party's position together with any supporting documents such statement may be submitted in lieu of or in addition to attendance at the hearing d c at the court's weekly motions session to suit the convenience of the parties and the court the court may on its own motion or pursuant to the written request of any party to the motion direct that the hearing be held at a location other than washington d c rule b in this case petitioner has made no showing that an evidentiary hearing is necessary with respect to respondent's motion see generally 153_f2d_325 9th cir construing a rule_of this court no longer in effect bolton v commissioner tcmemo_1990_181 given the nature of respondent's motion and considering the representations allegations and prayer for relief made in the petition it is clear to us that any opposition petitioner might have to respondent's motion would not depend upon the introduction of evidence but rather would consist of argument s that could have been submitted in a written_statement we understand that the expenses involved in traveling from san francisco to washington d c might have effectively prevented petitioner's attendance at the hearing but our rules clearly provide that his attendance was not required rule sec_50 sec_130 petitioner was advised of the opportunity to submit a written_statement in lieu of his attendance at the hearing in washington d c and given the opportunity to file an amended petition and he has failed to so changing the place of the hearing in this matter from washington d c to san francisco as requested in petitioner's motion filed one day prior to the date of the scheduled hearing would serve no purpose but to delay the resolution of respondent's motion consequently petitioner's motion will be denied respondent's motion rule b requires that a petition filed in this court contain clear and concise assignments of each and every error that the taxpayer alleges to have been committed by the commissioner in the determination of the deficiency and the additions to tax in dispute rule b further requires that the petition contain clear and concise statements of the facts on which the taxpayer bases the assignments of error see 78_tc_646 the petition filed in this case does not satisfy the requirements of rule b and although petitioner states that he disagrees with respondent’s determinations there is neither assignment of error nor allegation of fact in support of any assigned error after having been provided the opportunity to do so petitioner failed to file a proper amended petition as he was directed to by the court the allegations contained in the petition that petitioner has not had an opportunity to meet with respondent to discuss his federal_income_tax liability and that respondent has failed to respond to his request for information do not present justiciable issues furthermore the court does not have the power to grant the unusual relief requested in the petition because the petition fails to state a claim upon which relief can be granted we shall grant respondent's motion to dismiss see rule sec_34 sec_123 747_f2d_478 8th cir to reflect the foregoing an appropriate order and decision will be entered
